Citation Nr: 0304127	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  96-39 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected fibromyalgia, currently rated 20 percent disabling.

2.  Entitlement to an evaluation in excess of zero percent 
from June 10, 1995, to October 24, 2001, for chondromalacia 
of the right and left knee, on appeal from the initial grant 
of service connection. 

3.  Entitlement to an increased rating for service-connected 
chondromalacia of the right and left knee, each currently 
rated 10 percent disabling, on appeal from the initial grant 
of service connection.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo


INTRODUCTION

The appellant served on active duty from June 1994 to June 
1995.
 
This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a decision dated in November 1995, by 
the Denver, Colorado, Department of Veterans Affairs Regional 
Office (RO).

At her hearing before the undersigned member of the Board in 
November 2002, the veteran withdrew the issue of entitlement 
to an increased initial disability evaluation for a 
temporomandibular joint disability.  

The Board notes that the RO adjudicated the claims for 
increased ratings.  However, in light of the distinction 
noted by the United States Court of Appeals for Veterans 
Claims (formerly, the United States Court of Veterans 
Appeals) (Court) in the case of Fenderson v. West, 12 Vet. 
App. 119 (1999), the Board has recharacterized the issues as 
involving the propriety of the initial evaluations assigned.




FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained. 

2.  The veteran's fibromyalgia is primarily manifested by 
complaints of constant pain throughout her body, muscle 
fatigue, and headaches; with objective evidence of 
widespread, severe musculoskeletal pain and tender points.  
Her fibromyalgia symptoms are constant and refractory to 
therapy.

3.  From June 10, 1995, to October 24, 2001, the veteran 
right and left knee disabilities were manifested by no 
limitation of motion or subluxation or lateral instability.

4.  As of October 25, 2001, the veteran's right and left knee 
disabilities were manifested by ranges of motion of zero to 
130 degrees with a loss of five to ten degrees due to flare-
ups and pain; there was no subluxation or lateral instability 
present.  


CONCLUSIONS OF LAW

The criteria for an initial rating of 40 percent for 
fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.71a, 
Diagnostic Code 5025 (2002).

1.  During the period from June 10, 1995, to October 24, 
2001, the criteria for a compensable rating for service-
connected chondromalacia of either the right or left knee 
were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5257, 5260, 5261 
(2002).  

2.  As of October 25, 2001, the criteria for an increased 
rating in excess of 10 percent for chondromalacia of either 
the right or the left knee were not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5014, 5257, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issues on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In August 2001, the RO sent a letter to the veteran 
specifically informing her of the evidence and information 
necessary to substantiate her claims, the information and 
evidence that she should submit and the assistance that VA 
would provide in obtaining evidence and information in 
support of her claims.  Therefore, the Board is satisfied 
that the RO has complied with the notification requirements 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Background 

In June 1995, the veteran, inter alia, requested service 
connection for both knees, both ankles, right wrist, and 
right elbow.  

A VA examination was conducted in July 1995.  The diagnosis 
was bilateral chondromalacia of the knees, normal x-ray and 
no limitation of motion; and complaints of pain with 
insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residual of the 
bilateral ankles, right wrist, or right elbow. 

An August 1995 private progress note indicated that the 
veteran complained of joint pain of one-year's duration and 
knee problems since October 1994.  

A November 1995 rating decision granted service connection 
for bilateral chondromalacia of the knees, and assigned a 
noncompensable rating under Diagnostic Code 5257.  In 
addition, service connection for ankle, wrist, hip, elbow and 
shoulder disorders was denied.  

A VA outpatient arthritis clinic note dated in September 1995 
indicated that all of the veteran's joints hurt and that she 
had no relief with non-steroidal anti-inflammatory drugs 
(NSAIDS).  Physical examination noted that she had multiple 
tender points and fatigue consistent with fibromyalgia.  

A May 1996 rating decision granted service connection for 
fibromyalgia, and assigned a 20 percent rating.  The 
noncompensable rating for chondromalacia of both knees was 
continued.  

An initial evaluation report of J. Scott Bainbridge, M.D., 
dated in December 1996, is of record.  He stated that the 
veteran presented with multiple arthralgias of the 
extremities and neck and low back pain.  He indicated that 
the veteran did not fit the criteria for fibromyalgia 
syndrome.  He also did not find any indication of joint 
synovitis, connective tissue disease.  He stated that he did 
not have a good explanation of the etiology of the multiple 
joint arthralgias.  

In June 1998, the veteran was referred to a VA mental health 
urgent care clinic.  It was noted that the veteran did not 
endorse symptoms of depression but she did admit to chronic 
pain.  A VA psychology pain clinic evaluation was conducted 
in August 1998.  The veteran complained of constant joint 
pain and that trials of NSAIDS and amitriptyline were 
unsuccessful.  She was currently taking cyclobenzaprine for 
one and a half months and was "doing terrible" on the 
medication causing "awful mood," decreased energy, lack of 
motivation and increased pain.  The veteran stated that she 
was mildly depressed.  

A VA examination was conducted in August 1998.  Examination 
noted bilateral knee tenderness on patellofemoral compression 
and active and passive range of motion.  Motion of the knees 
was zero to 140 degrees.  There was no swelling of the knee 
joints.  The knee ligaments were stable and knee strength was 
normal.  The veteran did not relate any complaints of a sleep 
disorder, headaches or irritable bowel symptoms.  The 
examiner noted that the veteran had complaints of widespread 
pain due to her fibromyalgia.  She also had tenderness and 
pain in the low cervical area, trapezius, supraspinatus, 
second ribs, lateral epicondyle, gluteals, and greater 
trochanters.  The veteran noted that her pain has increased 
in severity since she gave birth.  The examiner stated that 
the veteran met the criteria of the American Academy of 
Rheumatology for a diagnosis of fibromyalgia.  

A VA examination was conducted on October 25, 2001.  The 
veteran complained of frequent joint pain, particularly in 
the ankles, knees, hips, shoulders, elbows, and wrists.  She 
also complained of chronic headaches twice a week for five 
hours.  Nothing relieved the headaches; she had to relax and 
remain seated until they passed.  Her sleep was adequate.  
She noted that she handled the stress well.  She felt tired 
20 percent of the time.  She denied any bowel problems, 
anxiety or depression.  Examination noted tenderness of the 
cervical area, trapezius, supraspinatus, second ribs, knees, 
elbows, and trochanters.  Examination of the knees noted 
tenderness over the medial fat pad.  The right knee clicked 
on active motion.  Motion was zero to 130 degrees, 
bilaterally, with no associated pain.  The knee ligaments 
were stable.  Lachman's test was negative.  Knee strength was 
normal.  The examiner stated that flare-ups and pain with 
repeated use could cause an additional five to ten degrees of 
limitation of motion of the knees.  There was no impaired 
endurance, weakness or incoordination.  The diagnosis was 
fibromyalgia with multiple tenderness and widespread 
musculoskeletal and joint pain with limitation of motion of 
the hips and knees.

A November 2001 rating decision granted an increased rating 
for chondromalacia of both knees and assigned each knee a 10 
percent rating from October 25, 2001, the date of the VA 
examination.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155.  When a question 
arises as to which of two evaluations shall be assigned, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. 38 C.F.R. § 4.20.

The regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21.

Fibromyalgia

The veteran is currently assigned a 20 percent evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5025 for fibromyalgia.  Under Diagnostic Code 5025, 
fibromyalgia with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time, warrant a 20 percent evaluation.  A 40 percent 
evaluation, the highest available under this code, is 
warranted with fibromyalgia that is constant, or nearly so, 
and refractory to therapy.  Finally, a Note at the end of DC 
5025 indicates that widespread pain means pain in both the 
left and right sides of the body that is both above and below 
the waist, and that affects both axial skeleton (i.e. 
cervical spine, anterior chest, thoracic spine, or low back) 
and the extremities.

In this case, the Board finds that the evidence of record 
shows that the veteran currently has nearly constant, 
widespread pain, fatigue, joint stiffness and tenderness, and 
headaches attributed to her fibromyalgia.  Her fibromyalgia 
symptoms are constant and refractory to therapy.  Resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that the evidence supports a 40 percent rating for her 
fibromyalgia, the maximum evaluation possible under the 
Diagnostic Code.  38 C.F.R. § 4.7.

Bilateral Knee Condition

The United States Court of Appeals for Veterans Claims has 
held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Under Code 5014, osteomalacia is rated under limitation of 
motion codes of the affected parts. 38 C.F.R. § 4.71a, Code 
5014.

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee, 
such as involving recurrent subluxation or lateral 
instability.  A 20 percent disability rating is warranted for 
moderate impairment, and a 30 percent disability rating is 
assigned for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned. 38 C.F.R. § 
4.71a, Diagnostic Code 5260. Limitation of extension of the 
leg is rated 50 percent at 45 degrees; 40 percent at 30 
degrees; 30 percent at 20 degrees; 20 percent at 15 degrees; 
10 percent at 10 degrees; and non compensable at 5 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  See also 38 C.F.R. 
§ 4.71, Plate II, which reflects that normal flexion and 
extension of a knee is from zero to 140 degrees.

The veteran's knee disabilities were evaluated as zero 
percent disabling from June 10, 1995, to October 24, 2001, 
under Diagnostic Code 5257, recurrent subluxation or lateral 
instability.  The evidence of record from this period shows 
no such recurrent subluxation or lateral instability and 
therefore, an evaluation in excess of zero percent for either 
knee disability is not warranted under this Diagnostic Code.  

In addition, a compensable evaluation under the Diagnostic 
Codes 5260 or 5261 is not warranted during this period as the 
veteran's knee ranges of motion were noted to have been 
normal.  Finally, an increased rating under the DeLuca 
factors is not warranted during this period as no such 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse 
involving either knee was noted.  

The veteran's knee disabilities were evaluated under 
Diagnostic Code 5014 from October 25, 2001 based on 
limitation of motion of the knee.  The Board notes that some 
limitation of motion (zero to 130 degrees) was noted and the 
examiner who conducted the October 2001 examination also 
noted that flare-ups and pain with repeated use could cause 
an additional five to ten degrees of limitation of motion of 
the knees.  Under Diagnostic Code 5014, the painful motion 
warrants a 10 percent evaluation for each knee disability.  
However, an increased rating is not warranted for either knee 
disability under Diagnostic Codes 5260 or 5261.  Even 
considering the DeLuca factors assignment of the next higher 
rating is not warranted.  

In addition, an increased rating under Diagnostic Code 5257 
is not warranted as no recurrent subluxation or lateral 
instability of either knee has been shown.  

As the preponderance of the evidence is against the veteran's 
increased staged rating claims, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b).



ORDER

An increased, 40 per cent, rating for the service-connected 
fibromyalgia is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.

Entitlement to a compensable disability rating for service-
connected chondromalacia of the right and left knees from 
June 10, 1995, to October 24, 2001, on appeal from the 
initial grant of service connection is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected chondromalacia of the right and left 
knees from October 25, 2002, on appeal from the initial grant 
of service connection is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

